Citation Nr: 1826709	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-24 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder, to include as due to claimed military sexual trauma.	

2.  Entitlement to service connection for a respiratory disorder, claimed as nasal congestion due to asbestos.

3.  Entitlement to service connection for residuals of a deviated septum.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for right and left foot disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to December 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in June 2011 and January 2013.  In a January 2013 rating decision, the RO again denied service connection for PTSD.

In October 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  At that time, the Veteran submitted additional evidence in support of his appeal along with a waiver of initial RO consideration of this evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the April 2014 Statement of the Case, the RO indicated that the Veteran underwent VA examinations for the claimed disorders of the low back, left knee, and left and right foot (presumably the August 2012 VA examination listed under evidence).  Copies of such examinations, if they occurred, are not associated with the claims file.  The only August 2012 VA examination of record is for tinea pedis (for which service connection has already been granted).  Any such VA examination reports, if they exist, should be obtained and associated with the claims file.

A new VA examination or opinion for the acquired psychiatric disorder claim is necessary, as the December 2012 VA examiner, while not finding PTSD, did diagnose bipolar disorder.  VA medical records also note additional psychiatric diagnoses.  However, the VA examiner and VA medical providers have not provided etiology opinions concerning these other psychiatric diagnoses.  

Furthermore, per the June 2011 report of general information, the Veteran's initial PTSD stressor claimed was for military sexual trauma.  None of the notice letters provided by the RO included adequate information for such claims.  Such letters must inform the claimant that he or she may submit alternative forms of evidence, that is, evidence other than service records, to corroborate the account of an in-service assault, and suggest potential sources for such evidence and that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor.  Such a notice letter must be provided.

As to the orthopedic claims, the Veteran has indicated he had chronic pain since service and in an August 2014 letter from DeYoung Chiropractic, the provider indicated that the Veteran's pain was the result of military service.  A VA examination is necessary to address those claims.

Regarding the claims for the respiratory-related claims of nasal congestion due to claimed asbestos exposure and deviated septum residuals (following in-service septoplasty), a VA examination or opinion is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Veteran a notice letter advising him of the information and evidence necessary to substantiate a claim for service connection for PTSD, from military sexual trauma.   

2.  Ask the Veteran to identify any additional records he wants considered in connection with his appeal.  The identified records should be sought.  Notably, during his Board hearing, the Veteran reported psychiatric treatment records from Dr. H. Monretti (retired) with the Stoney Brook University Hospital System.

3.  The AOJ should obtain unassociated VA treatment records reported during the October 2017 Board hearing to include from 
      (a) Brecksville, Ohio; 
      (b)Wyoming Michigan CBOC; and 
      (c) Battle Creek VAMC.  
The records are indicated to date from his December 2002 separation from service to the present.  

4.  The AOJ should obtain and associate with the file the reports of VA examinations for the low back, left knee, and feet, referenced in the April 2014 statement of the case.  If such VA examinations did not occur, the AOJ should make that fact clear in the record.

5.  The AOJ should attempt to obtain and associate with the file any additional available service treatment records which the Veteran reports were generated at the Air Force Base where he had his separation examination while stationed with the Marine Corps in Garden City, New York.  

6.  After the above record development has been accomplished, obtain an addendum medical opinion for the acquired psychiatric disorder claim from the December 2012 VA examiner.  If that VA examiner is unavailable another qualified mental health professional should provide the new opinion.  The claims file should be made available for review.
 
The need for a new VA examination is left to the discretion of the VA medical opinion provider.

The reviewer is asked to identify the Veteran's psychiatric diagnoses, and then express an opinion as to whether any are the result of an in-service disease or injury.  If PTSD is among the diagnoses, the stressor should be identified.  

A fully articulated medical rationale for the opinions expressed should be set forth.

7.  After the above record development has been accomplished, a VA examination for the claimed low back, left knee, and right and left foot disorders should be obtained.

The entire claims file should be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

Following examination and review of the claims files, the examiner should express an opinion as to whether any current disability of (a) low back, (b) left knee, and/or (c) RIGHT and/or LEFT foot is the result of an in-service disease or injury.  [The examiner should consider the Veteran's reports of pain since that time.  (October 2017 Board hearing)].

The reasons for the opinions expressed should be fully set forth.  

8.  After all records and/or responses received from each contacted entity have been associated with the claim (to the extent possible), refer the Veteran's entire claims to a medical professional of appropriate expertise.  If the medical professional determines that an in-person examination of the Veteran is necessary, schedule the Veteran for a VA examination as to the etiology of the claimed respiratory disorder, characterized by the Veteran as nasal congestion due to asbestos, and deviated septum residuals.  

The contents of the electronic claim files should be made available to the reviewer.  If an examination is conducted, all tests and studies, as well as the clinical findings contained therein, should be reported in detail. 

The examiner/reviewer is asked to address whether the Veteran has a respiratory disorder, including an upper respiratory disorder, and if so, its likely cause.  The reviewer also should indicate if the Veteran has any residual disability arising from his in-service septoplasty.  Any such residual disability should be clearly identified.  

9.  Re-adjudicate the appeal.  If a determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran (and his representative) the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

